Case 7:20-cv-00717-MFU-JCH Document 38 Filed 08/04/21 Page 1 of 2 Pageid#: 172



                      THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

 ARMSTEAD JOHNSON,                              )    Civil Action No. 7:20-cv-00717
     Plaintiff,                                 )
                                                )
 v.                                             )
                                                )    By: Michael F. Urbanski
 DR. PAUL OHAI, M.D., et al.,                   )    Chief United States District Judge
       Defendants.                              )

                       MEMORANDUM OPINION AND ORDER

        Armstead Johnson, a Virginia inmate proceeding pro se, filed this civil rights case

 under 42 U.S.C. § 1983. After the court sua dismissed some defendants, the remaining

 defendants—Dr. Ohai and Nurse Bland—were served. They filed both an answer and a

 motion to dismiss. Their motion to dismiss, which seeks only to dismiss official-capacity

 claims against them, is fully briefed and ripe for disposition. As discussed below, the motion

 to dismiss, ECF No. 24, will be granted as to the official-capacity claims for damages, but

 denied as to any official-capacity claims for prospective injunctive relief.

        In their motion, defendants correctly note that a plaintiff may not recover damages

 against state officials sued in their official capacities. Such claims are considered claims

 against the state, and the state has Eleventh Amendment immunity from suit. Will v. Dep’t

 of State Police, 491 U.S. 58, 66 (1989). Thus, state officials acting in their official capacities

 are not considered “persons” under § 1983. Id. at 71.

        There is a limited exception, however, that allows official-capacity claims against state

 officials under § 1983 where a plaintiff seeks prospective injunctive relief. Will, 491 U.S. at

 71 n.10 (noting the exception, first recognized in Ex parte Young, 209 U.S. 123 (1908)).

 Construing the facts in the complaint and reasonable inferences therefrom in Johnson’s
Case 7:20-cv-00717-MFU-JCH Document 38 Filed 08/04/21 Page 2 of 2 Pageid#: 173



 favor, as it must on a motion to dismiss, Massey v. Ojaniit, 759 F.3d 343, 347 (4th Cir. 2014),

 Johnson arguably alleges that he continues to be denied medical treatment. In particular, he

 complains about continued “pain, drainage, [and] blood,” to his Achilles heel, and he alleges

 that he continues to be denied the opportunity to revisit a hospital or his surgeon to find out

 why it is not “healing correctly.” Am. Compl. 8, ECF No. 14. Accordingly, the court

 cannot conclude, based solely on the amended complaint, that the Ex parte Young exception

 is inapplicable.

                              CONCLUSION AND ORDER

         For the foregoing reasons, defendants’ motion to dismiss, ECF No. 24 is

 GRANTED IN PART and DENIED IN PART.                           All official-capacity claims for

 damages against defendants are hereby DISMISSED, but claims for prospective injunctive

 relief will remain in the case. Additionally, pursuant to Standing Order 2020-16, defendants

 are hereby DIRECTED to file a motion for summary judgment supported by affidavits not

 later than forty-five days after entry of this order. In the event that defendants elect not to

 file a summary judgment motion, they shall file a notice so stating, and the case will be set

 for trial.

         The Clerk shall send a copy of this memorandum opinion and order to Johnson and

 to all counsel of record.

         It is so ORDERED.

                                            Entered: August 3, 2021
                                                               Michael F. Urbanski
                                                               Chief U.S. District Judge
                                                               2021.08.03 16:32:16
                                                               -04'00'

                                            Michael F. Urbanski
                                            Chief United States District Judge
                                              2
